Case 0:19-cv-62156-RS Document 9 Entered on FLSD Docket 09/06/2019 Page 1 of 2
                                                                              9Ec'D ay                   D
                                                                                                         ,   C.
                        UNITED STATES DISTR ICT CO URT                               S6P 05 2219
                        SOIJTHERN DISTRICT OF FLORIDA                                @t
                                                                                    s.).jojvjs
                                                                                             s,
                                                                                              Ajjjpg
                                                                                           .
                                                                                              k..ë
                                                                                                 -.
                                                                                                  c.lo
                                                                                                    ,


                          C A SE N O :19-C V -62156-SM ITH /V A L LE

 M IC HA EL A .N ELLON S,

       Plaintiff,




 M ED ICRED IT,IN C.,

       D efendgpts


         PLA INTIFF'S RU LE 7.1 C O R PO R AT E D ISCLO SU R E STA TEM EN T A N D
                   C ER TIFIC AT E O F IN TE RESTED PAR TIES

        Pursuantto Rule 7.1ofFederalRules ofC ivilProcedure,Plaintiff,M ichaelA .N ellons

 aftirm sthatno subsidiaries,conglom erates,affiliates,parentcom orationsorpublicly held

 com orations owning 10% or m ore stock are ow ned by Plaintiff.

 Plaintiffidentitiesthe follow ing parties:

 M edicredit,lnc.
 ScottA .Richards,Esq,
 CA R LTO N FIELD S,P.A .


 D ated:Septem ber6,2019                                                        '
                                                                               g

                                                            Respectfully       td
                                                                   #
                                                                   ,
                                                              Z                     r
                                                             M ichaelA . ellons
                                                             2329 N W 14thStreet
                                                             FortLauderdale,FL 33311
                                                             lllnellons48r
                                                                         sl,yylnail.colu
                                                             305-748-8332 cell
Case 0:19-cv-62156-RS Document 9 Entered on FLSD Docket 09/06/2019 Page 2 of 2



                                 C ERTIFICA TE O F SER V IC E

        1hereby certify thata true and correctcopy ofthe foregoing docum entw as filed w ith the

 Clerk ofthe Courtand a copy is being sentto the D efendantlisted below .
                                                                               g
                                                                                   .j    .
                                                                                         ,
                                                                                         y
 Septem ber6,2019                                                      .-x
                                                                               XV            N
                                                             M ichaelA. ellons
                                                             2329 N W 14thStreet
                                                             FortLauderdale,FL 33311
                                                             lnnellons48làilgm ail-col
                                                                                     '
                                                                                     n
                                                             305-748-8332 cell




                                       SER VIC E LIST


 ScottA .Richards,Esq.
 CA RLTON FIELD S,P.A .
 200 S.O range A venue,STE.1000
 O rlando,Florida 32801
 srichardsi/-hcal-lttllAtselds-ctlnl
          .   z

 407-244-j226
